FILED
                              NOT FOR PUBLICATION                           OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALEX ELISEO SANCHEZ MENDEZ,                       No. 13-70116

               Petitioner,                        Agency No. A094-811-946

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Alex Eliseo Sanchez Mendez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence the agency’s factual findings. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Sanchez Mendez does not challenge the BIA’s finding of waiver regarding

the timeliness of his asylum application. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      The BIA did not make any findings regarding past persecution. Sanchez

Mendez does not make any arguments that the BIA erred in failing to do so. See

id.

      Substantial evidence supports the BIA’s finding that Sanchez Mendez did

not show that there is a pattern or practice of persecution against indigenous

persons in Guatemala. See Wakkary, 558 F.3d at 1060-62 (record did not compel a

finding of a pattern or practice of persecution). Substantial evidence also supports

the BIA’s finding that Sanchez Mendez did not show sufficient individualized risk

under a disfavored group analysis to establish it is more likely than not that he

would be persecuted in Guatemala. See Halim v. Holder, 590 F.3d 971, 979 (9th

Cir. 2009); see also Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of

removal will need to adduce a considerably larger quantum of individualized-risk

evidence to prevail than would an asylum applicant”). Further, substantial


                                           2                                     13-70116
evidence supports the BIA’s determination that Sanchez Mendez did not establish

a nexus between his fear of gangs and his membership in a particular social group.

See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“[a]n alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). We

reject Sanchez Mendez’s contention that the BIA improperly or inadequately

assessed his arguments regarding the treatment of indigenous people in Guatemala

and the prospect of future persecution. See Lopez v. Ashcroft, 366 F.3d 799, 807

n.6 (9th Cir. 2004) (agency “does not have to write an exegesis on every

contention”) (internal quotation marks and citation omitted). Finally, because we

are reviewing the BIA’s decision, we do not reach Sanchez Mendez’s contentions

of IJ error. Thus, Sanchez Mendez’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                   13-70116